10 So. 3d 706 (2009)
Allan O. BARAHONA, Appellant/Cross-Appellee,
v.
STATE of Florida, Appellee/Cross-Appellant.
No. 5D07-4293.
District Court of Appeal of Florida, Fifth District.
May 29, 2009.
James S. Purdy, Public Defender, and Nancy Ryan, Assistant Public Defender, Daytona Beach, for Appellant/Cross-Appellee.
Bill McCollum, Attorney General, Tallahassee, and Bonnie Jean Parrish, Assistant Attorney General, Daytona Beach, for Appellee/Cross-Appellant.
PER CURIAM.
AFFIRMED.
SAWAYA, and MONACO, JJ., concur, and COHEN, J., concurs specially, with opinion.
COHEN, J., concurring specially.
I write simply to note that the State's cross appeal raising the failure of the trial court to adjudicate and sentence the appellant as to Count 4 of the information was not briefed and thus was waived. See Barrett v. Barrett, 951 So. 2d 24 (Fla. 5th DCA 2007).